Herbert, J.,
concurs in Judge Guernsey’s concurring opinion relative to Section 3 of the ordinance and continues:
Subparagraph (e) of Section 1 and subparagraph (f) of Section 2 of said ordinance relative to lending institutions are invalid in that the inclusion of such lending institutions in said ordinance is an improper exercise of the police power.
In its finding of facts, the Court of Appeals said in its opinion:
“There is no evidence indicating discrimination in banking practices.” Appellees agree with this finding in their briefs.
It appears clear that there has been absolutely no discrimination by these financial institutions of Oberlin in the past, nor is there any evidence or indication of any discrimination at the present time, nor will there be any such discrimination as mentioned in the ordinance tolerated in the future by reason of federal statutes and agencies. These lending agencies are not only subject to control by the banking laws of Ohio but, as participants in the Federal Insurance Deposit Corporation, they are under federal supervision and control.
3 Farrell-Ellis, Ohio Municipal Code (11 Ed.), at page 279, Section 9.5, lays down this recognized principle of law:
*157“Prom a consideration of the many cases dealing with the exercise of police power Judge Bell, speaking for the Supreme Court, in Cincinnati v. Correll (141 Ohio St. 535), reached the conclusion that the standards to determine the validity of police regulations could be stated thus, ‘Laws or ordinances passed by virtue of the police power which limit or abrogate constitutionally guaranteed rights must not be arbitrary, discriminatory, capricious, or unreasonable and must bear a real and substantial relation to the subject sought to be obtained, namely the health, safety, morals, or general welfare of the public.’’ ” (Emphasis added.)
The banks here in question have in no way disturbed the health, safety, morals or general welfare of the public of Oberlin. On the contrary, these banks — it is conceded — have an exemplary record of avoiding any discrimination whatsoever between the races. To cast suspicion upon such respected institutions in a penal ordinance is an invalid and unconstitutional exercise of the police power.